41 F.2d 141 (1930)
JONAS-CADILLAC CO.
v.
COMMISSIONER OF INTERNAL REVENUE.
No. 4313.
Circuit Court of Appeals, Seventh Circuit.
May 28, 1930.
Lawrence A. Olwell, of Milwaukee, Wis., for petitioner.
F. Edward Mitchell, of Washington, D. C., for respondent.
Before ALSCHULER, EVANS, and SPARKS, Circuit Judges.
*142 ALSCHULER, Circuit Judge.
The questions involved in this appeal relate to the period for which the income and profits tax return was made, whether for a fiscal or a calendar year. No question of fact is involved, nor any contention respecting the amount of the deficiency, if the method adopted by the Commissioners and approved by the Board of Tax Appeals is the correct one.
In respect to this we see no reason for amending or supplementing the findings of fact and the opinion of the Board of Tax Appeals as reported in 16 B. T. A. 932; and, approving them as we do, the judgment of the Board favorable to respondent herein is affirmed.